Title: From George Washington to Major General Philip Schuyler, 16 February 1779
From: Washington, George
To: Schuyler, Philip

Dear Sir,
Middle brook Feby 16th 79.

Your favor of the 4th is this minute come to hand, and at the instant an Express was setting out for Fish kill—I will not delay a moment therefore in yielding my entire consent to your ordering an additional number of Batteaux—sufficient for the purposes mentioned in the above letter—that in case events should invite—& circumstances justify the extension of our views in the course of the Campaign we may not be at a stand for the means.
I have to thank you much for your sentiments on the intended Expedition; and shall beg that you will continue to furnish me with your observations as they may, from time to time occur, I shall stand in much need of information, and can depend upon yours.
I thank you also for the order given respecting the Forage, and the Timber for the 20 Gun Ship; could you provide plank for it also, with the Carpenters now engaged, without impeding the building of Batteauxs, I shall readily consent to it; altho it is a deviation from the general line I am to pursue.

I highly approve of your reason for establishing a Post at Fort George, & wish you to dispose of the other force in that Quarter in such a Manner as will facilitate the ends in view—this will comprehend, as far as the strength there will enable you, a Post for the security of Stony Arabia—I shall take up no more of your time at present than to assure you, that I am with every sentiment of esteem & Affection Dr Sir Yr Most Obedt & Obligd
G. W——n
